DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 15 recites “a protruding tip” and lines 16-17 recite “the protruding point tip”. It is suggested to rephrase the aforementioned portion of lines 16-17 as “the protruding . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the substrate layer" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim since claim 1 has been amended to remove any recitation of a substrate layer.  For purposes of substantive examination, the limitation “the substrate layer includes a layer of cured adhesive material…directly adhered to the substrate layer” is being interpreted as the microfiber layer further comprises a layer of cured adhesive material for adhering the microfibers to the solid base.
Claims 11-13 are rejected due to their dependency on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US2007/0277844) in view of Sigma (Buzzfeed Beauty Blender Review, 2017).
Regarding claims 1 and 15, Gueret discloses a cosmetic product/applicator (applicator 20 of Figures 5-9; applicator 120 of Figure 10; applicator 220 of Figure 11; applicator 320 of Figure 13; applicator 420 of Figure 14; applicator 520 of Figure 16; 620 of Figure 17; refer to Paragraph [0025] which states that the applicator can be independent of any support structure and Paragraph [0065] which states that the features of different embodiments may be combined) for operating makeup actions on a user's face, comprising: 
a solid base including a first elastic material as a main body of the cosmetic product (not labeled, but is the foam body portion of the applicator, wherein foam is an elastic material); and 
a microfiber layer covering an entire outer surface of the solid base (30, 130, 230, 330, 430, 630; note that Gueret discloses that each of the applicators may be a sponge applicator independent of any supporting element, refer to Paragraphs [0025-0027]; additionally refer to Paragraph [0065], which states that features of the different embodiments may be combined, i.e. Gueret provides a single embodiment having microfibers disposed about an entirety of the outer surface of the base material in Figure 17, thus, any of the previous embodiments shown in Figures 5-16 can also be provided as an applicator, free of a supporting structure, and also to have a microfiber layer disposed about the entirety of the exterior thereof).  Refer additionally to Figures 2-17. 
Gueret does not disclose wherein the cosmetic product is a dewdrop shape modified by including a first flat surface, and 
the dewdrop shape is a predetermined contour rotating around a central axis, the dewdrop shape includes a first end being a protruding tip, and the first flat surface is slanted with respect to the central axis and passes through the protruding point tip to apply or remove makeup to a hard-to-reach corner of a user’s face, 
wherein the dewdrop shape further includes a flat bottom enabling the cosmetic product/applicator to sit on a place; however, Gueret does disclose that the applicator may have different shapes, as depicted in each of the Figures provided, thereby demonstrating that the shape of the applicator is non-critical and can be changed as a matter of design choice. Further, dewdrop shaped cosmetic product/applicators are well-known as demonstrated by Sigma.  
	Sigma discloses a similar cosmetic product/applicator (refer to annotated Figure below) having a dewdrop shape (refer to lower left image of Sigma Figure below; note the figure provides different views of the same cosmetic product/applicator) modified by including a first flat surface (upper left image of Figure below), and 
the dewdrop shape is a predetermined contour rotating around a central axis (refer to lower left image of annotated Figure below), the dewdrop shape includes a first end (refer to top left and top right images of annotated Figure below) being a protruding tip (“protruding tip” is interpreted in line with Applicant’s specification as depicted by reference numeral 220 in Applicant’s Figure 2b, i.e. protruding means an edge, and not the plain meaning of a structure that “sticks out from the surface” as defined by Macmillian Dictionary), and the first flat surface is slanted (refer to top left image in the Figure below) with respect to the central axis and passes through the protruding tip (refer to top left image of the annotated Figure below wherein the first flat surface meets the protruding tip) to apply or remove makeup to a hard-to-reach corner of a user’s face, wherein the dewdrop shape further includes a flat bottom (refer to bottom left image below) enabling the cosmetic product/applicator to sit on a place.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Gueret’s applicator to be a dewdrop shape modified by including a first flat surface and the dewdrop shape is a predetermined contour rotating around a central axis, the dewdrop shape includes a first end being a protruding tip, and the first flat surface is slanted with respect to the central axis and passes through the protruding tip to apply or remove makeup to a hard-to-reach corner of a user’s face, wherein the dewdrop shape further includes a flat bottom enabling the cosmetic product/applicator to sit on a place, as taught by Sigma, since Gueret discloses that the shape can be changed and Sigma demonstrates that such a shape is well-known in the art; additionally such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image1.png
    1379
    1279
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above.  Gueret further discloses wherein the first elastic material substantially deforms when a user uses the cosmetic product to apply or remove makeup from a skin of the user (refer to Paragraph [0015]).
Regarding claim 3, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 2, as applied above.  Gueret further discloses wherein the first elastic material is porous (refer to Paragraph [0014]). 
Regarding claim 5, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 2, as applied above.  Gueret further discloses wherein the first elastic material forms the outer surface of the base material; and the solid base also includes a second elastic material forming a core of the base material (best shown in the embodiment of Figure 13, wherein a first elastic material is 324 as an outer surface of the cosmetic product and a second elastic material, 325, forms a core; additionally refer to Paragraph [0019]).
Regarding claim 7, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above. Gueret further discloses wherein the 2microfiber layer serves as a layer of micro-brushes to apply or remove makeup from a skin of the user (the microfiber layer comprises a plurality of fibers, wherein a plurality of fibers defines a brush, thereby providing a layer of micro-brushes).
Regarding claim 9, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above.  Gueret further discloses that the microfiber layer is formed of fibers made of materials such as polyamide, which is a waterproof material (refer to NPL cited on PTO-892 mailed 02/03/2022- Ivy & Oak).  Thus, Gueret further discloses that the microfiber layer is waterproof.
Regarding claim 10, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above.  Gueret further discloses wherein the microfiber layer includes a layer of cured adhesive material, so that the plurality of microfibers is directly adhered to solid base (refer to Paragraph [0046]).
The claimed phrase “cured” is being treated as a product by process limitation; that is the adhesive is applied to the cosmetic product/applicator via a curing process. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Gueret discloses the structure implied by the steps, that is Gueret provides an adhesive layer with a plurality of microfibers adhered thereto (refer to Paragraph [0046]).  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  
Gueret discloses that the adhesive is applied in liquid form (“adhesive bath”, see Paragraph [0046]).  While Gueret does not explicitly disclose a subsequent curing step, one of ordinary skill would understand that it is common and well-known to perform a room temperature curing of liquid adhesive after application thereof such that the microfibers are semi-permanently adhered to the substrate.
Regarding claim 11, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 10, as applied above.  Gueret further discloses wherein the microfiber layer is formed by a process including: applying a layer of the adhesive material in liquid form on the entire outer surface of the solid base (“adhesive bath”, see Paragraph [0046]); applying a layer of microfibers on the layer of the adhesive material (“fibres are then deposited thereon”, refer to Paragraph [0046]); and curing the layer of adhesive material.
The claimed phrase “curing the layer of adhesive material” is being treated as a product by process limitation; that is the cosmetic product is formed by a process that includes applying a layer of adhesive in liquid form on the outer surface of the base, applying a layer of microfibers on the layer of the adhesive material and curing the layer of adhesive material. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Gueret discloses applying a layer of the adhesive material in liquid form on the outer surface of the base; applying a layer of microfibers on the layer of the adhesive material. Gueret does not explicitly disclose a subsequent curing step; however, one of ordinary skill would understand that it is common and well-known to perform a room temperature curing of liquid adhesive after application thereof in order to form a cohesive structure.
Regarding claim 12, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 10, as applied above.  
The claimed phrase “depositing micro-droplets of the liquid adhesive material evenly on the outer surface of the base” is being treated as a product by process limitation; that is the adhesive is applied on the surface of the cosmetic product in the form of micro-droplets in order to form an even application on the outer surface of the base. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  Gueret discloses the structure implied by the steps, that is Gueret provides an adhesive layer (refer to Paragraph [0046]).  Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 13, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above.  
The claimed phrase “placing the base in a chamber; depositing the plurality of microfibers evenly on the layer of liquid adhesive material” is being treated as a product by process limitation; that is the cosmetic product is formed by placing the product into a chamber then depositing microfibers evenly thereon. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Gueret provides the structure implied by the steps since the microfibers are deposited evenly on the adhesive layer, as best shown in Figures 2-3.
Regarding claim 14, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 1, as applied above.  Gueret further discloses wherein the microfiber layer is a velvet-like layer (refer to Paragraph [0005] which states that sponges with flocked surfaces have a “very soft downy effect upon application”, thereby providing a velvet-like layer).
Regarding claim 21, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 7, as applied above.  Gueret further discloses, wherein each micro-brush of the microfiber layer has a length between 0.1mm and 1mm (refer to Paragraph [0023] which states that the length of the fibers may be between 0.1mm and 3mm, thereby fully encompassing the claimed range).
Regarding claim 22, Gueret discloses a cosmetic product/applicator (applicator 20 of Figures 5-9; applicator 120 of Figure 10; applicator 220 of Figure 11; applicator 320 of Figure 13; applicator 420 of Figure 14; applicator 520 of Figure 16; 620 of Figure 17; refer to Paragraph [0025] which states that the applicator can be independent of any support structure and Paragraph [0065] which states that the features of different embodiments may be combined) for operating makeup actions on a user's face, comprising: 
a solid base including a first elastic material as a main body of the cosmetic product (not labeled, but is the foam portion of the applicator, wherein foam is an elastic material); 
a microfiber layer covering an entire outer surface of the solid base (30, 130, 230, 330, 430, 630; note that Gueret discloses that each of the applicators may be a sponge applicator independent of any supporting element, refer to Paragraphs [0025-0027]; additionally refer to Paragraph [0065], which states that features of the different embodiments may be combined, i.e. Gueret provides a single embodiment having microfibers disposed about an entirety of the outer surface of the base material in Figure 17, thus, any of the previous embodiments shown in Figures 5-16 can also be provided as an applicator, free of a supporting structure, and also to have a microfiber layer disposed about the entirety of the exterior thereof).  Refer additionally to Figures 2-17. 
Gueret does not disclose wherein the cosmetic product is a dewdrop shape modified by including a first flat surface, and a second flat surface,
the dewdrop shape is a predetermined contour rotating around a central axis, 
and both the first flat surface and the second flat surface are slanted and not substantially perpendicular with respect to the central axis,
	wherein the first flat surface crosses the second flat surface to form a first straight ridge between the first flat surface and the second flat surface to apply makeup to a surface of the user's face, and 
the first flat surface crosses the outer surface of a first side to form a second ridge between the outer surface and the first flat surface to apply makeup to a hard-to- reach corner of the user's face; however, Gueret does disclose that the applicator may take different shapes, as depicted in each of the Figures provided, thereby demonstrating that the shape of the applicator is non-critical and can be changed as a matter of design choice. Further, dewdrop shaped cosmetic product/applicators are well-known as demonstrated by Sigma.  
	Sigma discloses a similar cosmetic product/applicator (refer to annotated Figure below) for operating makeup operations on a user’s face, wherein the cosmetic product/applicator is a dewdrop shape (refer to lower left image of Sigma Figure below; note the figure provides different views of the same cosmetic product/applicator) modified by including a first flat surface and a second flat surface (refer to upper left image of Figure below),
	the dewdrop shape is a predetermined contour (refer to lower left image of Figure below) rotating around a central axis (refer to lower left image of Figure below), 
and both the first flat surface and the second flat surface are slanted and not substantially perpendicular with respect to the central axis (refer to top middle and top right images of Figure below),
	wherein the first flat surface crosses the second flat surface to form a first straight ridge between the first flat surface and the second flat surface to apply makeup to a surface of the user's face (refer to upper left image of Figure below), and 
the first flat surface crosses the outer surface of a first side to form a second ridge between the outer surface and the first flat surface (refer to lower left image of Figure below) to apply makeup to a hard-to- reach corner of the user's face.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Gueret’s applicator to have a dewdrop shape modified by including a first flat surface, and a second flat surface, the dewdrop shape is a predetermined contour rotating around a central axis, 
and both the first flat surface and the second flat surface are slanted and not substantially perpendicular with respect to the central axis, wherein the first flat surface crosses the second flat surface to form a first straight ridge between the first flat surface and the second flat surface to apply makeup to a surface of the user's face, and the first flat surface crosses the outer surface of a first side to form a second ridge between the outer surface and the first flat surface to apply makeup to a hard-to- reach corner of the user's face, as taught by Sigma, since Gueret discloses that the shape of the cosmetic product/applicator can be changed and Sigma demonstrates that such a shape is well-known in the art; additionally such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.

    PNG
    media_image2.png
    1228
    1431
    media_image2.png
    Greyscale

Regarding claim 23, the combination of Gueret and Sigma disclose the cosmetic product/applicator of claim 1, as applied above. Per the modification addressed in claim 1, the shape of Sigma’s applicator was incorporated into Gueret’s applicator wherein Sigma’s applicator further discloses that the first flat surface crosses a second flat surface to form a first straight ridge (refer to upper left image in the Figure below) between the first flat surface and the second flat surface to apply makeup to a surface of the user's face; and the first flat surface crosses the outer surface of a first side to form a second ridge (refer to lower left image of Figure below) between the outer surface and the first flat surface to apply makeup to a hard-to- reach corner of the user's face. Thus, the combination of Gueret and Sigma discloses all the limitations of claim 23.

    PNG
    media_image2.png
    1228
    1431
    media_image2.png
    Greyscale

Regarding claim 24, the combination of Gueret and Sigma discloses the cosmetic product/applicator of claim 23, as applied above.  Per the modification addressed in claim 1, the shape of Sigma’s applicator was incorporated into Gueret’s applicator wherein Sigma’s applicator further discloses that the first ridge is longer than the second ridge (referring to the upper left image of Sigma provided in the rejection to claim 23 above, the first ridge is shown to extend the entire height/vertical length of the cosmetic product/applicator; the second ridge is shown in the lower right image of Sigma to extend along a length of a portion of the bottom of the cosmetic product/applicator. The height/vertical length of Sigma’s applicator is greater than the length of the base, and therefore the first ridge is longer than the second ridge). Although the drawings may not be to scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted.

Response to Arguments
The amendments overcome all claim objections set forth in the non-final rejection mailed on 02/03/2022; thus, all previous claim objections are withdrawn.

Applicant’s arguments regarding the Huang reference, see Pages 7-8, filed 05/03/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-3, 5, 7, 9-15, and 21-24 as obvious over Gueret in view of Huang have been considered but are moot because the new ground of rejection no longer relies on the Huang reference for any teaching or matter specifically challenged in the argument.  

Applicant's arguments filed 05/03/2022 regarding the rejection of claim 9, see page 8, have been fully considered but they are not persuasive. 
Argument #1:
Claim 9 requires that “the microfiber layer is waterproof”. Although polyamide fibers can be waterproof, this is not the case in Gueret. Gueret discloses in Paragraph [0010] that “by virtue of the invention, ... the adhesive of the flock coating is applied inside the cells with open surface following the walls of these cells. Thus, the adhesive does not bock the cells, leaving a clear passage for the product which is able to pass through the applicator without obstruction." Clearly, because the flock and adhesive layer leaves clear passages on the foam, the flock and adhesive layer is NOT waterproof as otherwise the product (make up) cannot pass through the flock and8 
adhesive layer. 
Response #1:
Paragraph [0010] of Gueret is describing the difference between Gueret’s applicator and that of the prior art. When Gueret states “the adhesive does not block the cells”, this means that the pore/hole of the cell of the foam sponge is not covered by adhesive and flocking but rather, the adhesive and flocking are applied along an inner wall of the pore/hole of the cell of the foam applicator (“the adhesive for the flock coating is applied inside the cells”, refer to Gueret Paragraph [0010]), which leaves a small reservoir on an interior of the cells that can accept a quantity of cosmetic product (“leaving a clear passage for the product which is able to pass through the applicator without obstruction”, refer to Gueret Paragraph [0010]). Gueret’s application of the adhesive and flocked fibers differs from that of the prior art where the “cells are blocked by the adhesive” (refer to Paragraph [0005]).  Gueret further describes the prior art application of adhesive and flocking fibers with respect to Figure 1, where the pores/holes of the cells of the applicator are completely blocked by the film adhesive and fibers (refer additionally to Paragraph [0036]).  This application process of the prior art differs from that of Gueret’s invention where the adhesive is applied along interior walls of pores/holes of the cells of the foam applicator, leaving the opening of the pore/hole intact and able to receive a cosmetic composition. This application of adhesive and flocking fibers is best shown in Gueret Figures 2-3 and described in Paragraph [0037] wherein “the adhesive does not block the cells thereby leaving a clear passage for the product...the cells…constitute cavities capable of accumulating product”, i.e. when Gueret states that the cosmetic product/applicator has “a clear passage for the product which is able to pass through the applicator without obstruction”, Gueret is referring to the surface of individual pores/holes of the cells of the sponge applicator. Gueret is  disclosing that the cells are accumulating the cosmetic product and is not disclosing that the cosmetic product is absorbed past the flocking fiber/adhesive layer.  Further, Applicant’s own disclosure states that waterproof means “to prevent a substantial portion of liquid makeup from being absorbed by the sponge” (refer to Applicant’s Specification, Paragraph [0036]), i.e. Applicant’s own invention does not require a waterproof layer to prevent all cosmetic product from being absorbed into the sponge, but rather only prevents a substantial portion of the cosmetic material from being absorbed by the sponge.

Applicant’s arguments, see Pages 9-10, filed 05/03/2022, with respect to the rejection of claims 15 and 23 as being obvious over the combination of Gueret and Huang, and the arguments with respect the rejection of claims 1, and 21-24 as being obvious over the combination of Gueret and Harper’s have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While Gueret (US2007/0277844) is still being relied upon in the current rejection, the amendments necessitated a new ground of rejection, requiring modifying Gueret to teach the newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                       /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772